Citation Nr: 0800705	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  05-30 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to education assistance benefits under Chapter 
30, Title 38, United States Code, Montgomery GI Bill - Active 
Duty (MGIB), for his enrollment at United States Prison 
Atwater beginning May 16, 2004.  


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 2000 to 
January 2004.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2004 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

According to the records in his claims file, the veteran 
enrolled in the Correctional Officer Program at the USP 
Atwater, beginning May 15, 2004.  An On Line Approval Form 
(OLAF) Report, VA Form 22-1998, indicates that approval of 
this course was suspended for all new enrollment 
certifications and all re-enrollment certifications, 
effective August 24, 2004.  See 38 C.F.R. § 21.4259.  

The veteran contends that he attempted to submit his benefits 
application several times before the August 24, 2004, cut-off 
date, and he has noted that he started his training program 
well before the cut-off date.  The veteran states that a Ms. 
Graciano from Human Resources will be able to verify that the 
veteran had been faxing his application to the department 
long before August 2004.  The Board notes that there is no 
indication that VA has attempted to verify the veteran's 
statement.  Therefore, the Board believes that a remand is 
warranted.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be contacted and 
asked to provide any evidence in his 
possession that might serve to corroborate 
his assertion that he submitted his 
benefits application before the August 24, 
2004, cut-off date.  Such evidence could 
be summary sheets showing the dates that 
that the veteran attempted to fax his 
application to VA and a notarized 
statement from Ms. Graciano the veteran 
had been faxing his application to the 
department long before August 2004.

2.  VA should contact the Human Resources 
Office of VA Regional Processing Office, 
125 South Main Street, Muskogee, Oklahoma, 
74401, and attempt to verify whether the 
veteran submitted his benefits application 
before the August 24, 2004, cut-off date.  
A positive or negative reply is required 
and must be documented in the veteran's 
claims folder.   

3.  After the above has been completed, 
and after any other development that is 
deemed appropriate, the RO must 
readjudicate the issue on appeal.  If the 
issue on appeal continues to be denied, 
the veteran must be provided a 
supplemental statement of the case.  The 
veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

